Citation Nr: 9921395	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with 
diabetic peripheral neuropathy.  

2.  Entitlement to an increased evaluation for anxiety reaction, 
currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1942 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs (VA) 
Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of diabetes mellitus with 
diabetic peripheral neuropathy in service or within the first 
year after the appellant's separation from service, nor is there 
evidence of a nexus between the appellant's current diabetes 
mellitus and inservice disease or injury.  

2.  The appellant's anxiety reaction is manifested by severe 
anxiety, which is demonstrated by anxious and sad affect and 
mood, difficulty in adapting to stressful circumstances, concrete 
thinking, poor arithmetic ability, poor concentration, poor 
immediate memory, and a GAF of 25.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for diabetes mellitus with diabetic peripheral 
neuropathy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

2.  The schedular criteria for a 70 percent evaluation for 
anxiety reaction are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9400 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit evidence 
that must "justify a belief by a fair and impartial individual" 
that the claim is plausible, and, therefore, well grounded.  38 
U.S.C.A. § 5107(a).  A claim is not well grounded if the claimant 
fails to present such evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the claimant must be 
accepted as true for the purpose of determining if a claim is 
well grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).  

I.  Diabetes Mellitus with Diabetic Peripheral Neuropathy

The appellant contends that service connection should be granted 
for his diabetes mellitus with diabetic peripheral neuropathy.  

For a claim of service connection to be well grounded, there must 
be competent evidence of current disability, of the incurrence or 
aggravation of a disease or injury during service, and of a nexus 
between the inservice injury or disease and the current 
disability.  That is, an injury during service may be verified by 
competent medical or lay witness statements; however, the 
presence of a current disability requires a medical diagnosis; 
and, where an opinion is used to link the current disorder to a 
cause or symptoms during service, a competent opinion of a 
medical professional is required.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  Additionally, where a veteran served 
continuously for 90 days or more during a period of war, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for diabetes mellitus with diabetic peripheral 
neuropathy.  While the first element required to show a well-
grounded claim is met because the medical evidence shows that the 
appellant has been diagnosed with diabetes mellitus since October 
1976, the other elements for a well-grounded claim are not met.  
The second element of Caluza is not met because the service 
medical records do not show any complaint or finding of diabetes 
mellitus, nor is there any medical evidence demonstrating that 
the disease was present within the first year after service.  
Rather, diabetes mellitus was initially shown on an October 1976 
public works physical examination, more than 30 years after 
service.  The third element of Caluza is also not met because the 
appellant fails to show the required nexus between his current 
diabetes mellitus and any injury or disease in service.  There is 
no medical evidence establishing a link of the diabetes mellitus 
to the appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 Vet. 
App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range of 
common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented statements 
regarding his diabetes mellitus, the record does not show that he 
is a medical professional, with the training and expertise to 
provide clinical findings regarding any etiological relationship 
of his diabetes mellitus to service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the appellant 
has failed to meet his initial burden of presenting evidence that 
his claim for service connection for diabetes mellitus with 
diabetic peripheral neuropathy is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (where the claim was not well grounded, VA was under 
no duty to provide the veteran with an examination).  However, in 
the limited circumstances where a claim for benefits is 
incomplete, and references other known and existing evidence, VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. Brown, 
8 Vet. App. 69, 80 (1995).  In this case, the RO substantially 
complied with this obligation in the statement of the case issued 
in February 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence that, 
if submitted, could make this claim well grounded.  

II.  Anxiety Reaction

The appellant asserts that all of his problems are related to his 
service-connected anxiety.  He reports that he has had suicide 
thoughts in the past and still has them from time to time.  He 
has described problems with thinking, dealing with family 
members, unprovoked mood swings, and loss of memory.  

Generally, claims for increased evaluations are considered to be 
well grounded.  A claim that a condition has become more severe 
is well grounded where the condition was previously service 
connected and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity since 
the original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

The Board is satisfied that all relevant facts pertaining to the 
appellant's claim for an increased evaluation for his anxiety 
reaction have been properly developed.  There is no indication of 
any additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES represent 
as far as can practicably be determined the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
Moreover, each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Service medical records show that the appellant received 
treatment for psychiatric problems on several occasions, 
including in December 1944 and September 1945.  A Certificate of 
Disability for Discharge, dated November 1, 1945, indicated that 
a medical board had determined that he had a chronic, moderate 
anxiety state.  

Review of the appellant's claims file reveals that he has 
received treatment for his psychiatric problems on several 
occasions since his separation from military service in November 
1945.  His psychiatric disability has been classified as anxiety 
reaction and rated 50 percent disabling since 1965.  Recently 
dated medical evidence shows that he has undergone VA psychiatric 
examinations on four occasions in the 1990's.  

At a March 1990 VA psychiatric examination, the appellant 
indicated that, at times, he would get mad, upset, depressed, 
angry, irritable (frequently), and cross, but that he did not 
have real mood swings.  He stated that he felt slowed down, 
tense, anxious, and unhappy.  Evaluation revealed that he was 
oriented, had mild cognitive deficit with some impairment of 
recent and immediate memory, had intact remote memory and thought 
processes, had no impairment of judgment or attention span, could 
understand, had a bland affect, was not psychotic, and tended to 
be somewhat concrete.  The diagnosis was anxiety disorder with a 
history of psychotic episodes.  

The appellant next underwent a VA psychiatric examination in 
December 1993.  He complained of survivor guilt from World War 
II, nervousness, anxiousness, and tenseness, along with several 
medical problems.  He reported that he had no household problems 
living with his wife and that he did not work, but liked to pedal 
around flea markets, trade knives, trade small items, and whittle 
a lot, which was his main hobby.  He indicated that he indulging 
in leisure activities, walked some, and made a little money by 
trading.  

Mental status evaluation in December 1993 revealed that his 
attitude and behavior during the interview were friendly and 
cooperative.  He appeared rather bland, with some air of tension 
and apprehension noticed in him.  He stated that he would easily 
get upset and very anxious.  There was no psychosis, blocking, or 
thought broadcasting, and he did not seem overtly paranoid.  
There was some thought exertion related to obsessive thinking 
about World War II.  He was oriented, and he demonstrated good 
general knowledge, intact communication skills, the ability to 
pay attention and concentrate, some insight, a spotty memory, and 
a little cognitive deficit.  It was felt that the appellant's 
deteriorating physical health was causing him to become more and 
more apprehensive and anxious, and that the main finding of the 
examination was an obsessive rumination.  The diagnosis was 
generalized anxiety disorder with evidence of delayed 
posttraumatic stress disorder (PTSD).  The examiner opined that 
the appellant had reached the stage in life where his emotions 
were decompensating, that there was evidence and elements of 
PTSD, and that he had a high level of anxiety, all of which 
interfered with his ability to function in a normal work setting 
and rendered him unemployable.  The examiner felt that the 
appellant could take part in most of the activities of daily life 
but that, all in all, he seemed to have deteriorated since his 
last evaluation in March 1990, and that , therefore, his 
prognosis was extremely poor.  

At a June 1994 VA psychiatric examination, the appellant reported 
that he was quite bored, and was particularly aggrieved because 
his medical condition prevented him from doing much.  He 
indicated that he had been cautioned against lifting anything so 
as to avoid pulling something in his stomach, which would lead to 
a quick death.  He also complained of financial problems 
secondary to his inability to work and of his wife's refusal to 
have sex with him since he underwent a penile implant sixteen or 
seventeen years before.  He explained that his nerves would 
become bad when his wife would get to fussing and cussing, which 
happened almost daily.  He also related that his combat 
experiences from World War II would bother him every few days, 
with symptoms that included intrusive memories, survivor guilt, 
avoidance of war reminders, and concentration difficulties.  He 
stated that he seldom had combat dreams and usually did not have 
flashbacks unless he watched a war movie, so he avoided war 
movies in order to keep his symptoms down.  

The appellant was described as neatly dressed in casual clothing, 
pleasant, and cooperative throughout at the June 1994 
examination.  Mental status evaluation revealed that his speech 
was soft but within normal limits, that he was oriented times 
three, that his short term and long term memory appeared intact, 
that his mood was mildly dysphoric, and that his affect was a bit 
flat, although some warmth and humor was displayed during the 
examination.  He became sad and teary when talking about his 
combat experiences, and spoke of fleeting suicide thoughts two or 
three weeks before.  Testing indicated that he had a strong 
tendency toward somatization, as well as moderate levels of 
anxiety and depression.  It was reported that his symptoms were 
not appreciably better or worse than they had been at his last 
examination in "January 1994."  The diagnosis was generalized 
anxiety disorder.  The examiner opined that while the appellant 
appeared to be unemployable, the unemployability seemed more 
related to medical rather than psychiatric problems, and that if 
the appellant were physically healthy, his psychiatric problems 
would not be severe enough to prevent him from working.  

The most recent VA psychiatric examination of the appellant was 
performed in December 1997.  The report indicated that he was 72 
years old and that he had first retired from his employment in 
construction and driving in 1968 due to medical problems related 
to abdomen and vascular blockage.  He later came out of 
retirement to be a driver before retiring a second time in 1977.  
At the December 1997 examination, he complained that for the most 
part he felt anxious, upset, and tired, with little energy.  He 
reported that his appetite and sleeping habits were poor, and 
that his anxiousness related to his medical status, his wife's 
poor health, and symptoms related to PTSD that dated back to 
World War II.  He described a tendency to have anniversary 
related experiences of anxiety regarding the D-Day invasion, of 
which he was a part for two days.  He indicated that the symptoms 
associated with his anxiety included feeling keyed up, getting 
shaky, irritability, experiencing shortness of breath and stomach 
cramps/diarrhea, wanting to flee, and sleep difficulties.  His 
medical disabilities were listed as hypertension, coronary 
vascular disease, peripheral vascular disease, diabetes mellitus, 
renal and bladder disease, defective hearing, degenerative joint 
disease, prostate cancer, and status post fracture of the right 
hand.  It was note that on the Beck Anxiety Scale he endorsed 
items that placed him in the severe anxiety range.  

On mental status evaluation at the December 1997 examination, the 
appellant appeared frail, thin, and weak.  He ambulated with an 
unsteady gait and quickly got out of breath.  His affect and mood 
seemed anxious and sad.  Memory was good for remote events but 
poor for recent events.  He denied feeling depressed but admitted 
to experiencing anxiety symptoms.  He denied hallucinations, and 
there was no evidence of psychosis or thought disorder.  
Arithmetic ability, concentration, and immediate memory were all 
poor.  The ability to engage in proverbs was very concrete.  
Insight seemed fair, and judgment seemed good.  The appellant's 
GAF was reported to be 25.  The diagnosis was moderate to severe 
generalized anxiety disorder.  The examiner opined that the 
appellant's PTSD symptoms had worsened with age, as well as his 
anxiety reaction to them and other stressors, and that due to 
age, unsteadiness, and poor memory, he was unemployable.  The 
examiner stated that the appellant's generalized anxiety disorder 
appeared to be more severe than it had been when he had been last 
reviewed, in 1994.  

Service connection was granted for psychoneurosis, anxiety, by a 
November 1945 rating decision, which assigned a 50 percent 
evaluation under Diagnostic Code 1083 from November 4, 1945.  An 
August 1947 rating decision assigned a 10 percent evaluation for 
the appellant's psychoneurosis, anxiety state, under Diagnostic 
Code 9105, effective October 18, 1947.  An April 1960 rating 
decision assigned a 30 percent evaluation from March 2, 1960.  A 
50 percent evaluation was assigned for the appellant's anxiety 
reaction under Diagnostic Code 9400 by a September 1965 rating 
decision, effective June 10, 1965.  

Under the general rating formula for mental disorders that became 
effective November 7, 1996, a 100 evaluation is assigned when 
anxiety reaction results in total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400, effective November 7, 
1996.  
After careful and longitudinal review of the evidence pertinent 
to the appellant's claim for an increased evaluation for his 
anxiety reaction, the Board finds that the clinical findings more 
nearly approximate the criteria required for the award of a 
70 percent evaluation.  His anxiety reaction appears to be 
manifested by severe anxiety, as demonstrated by anxious and sad 
affect and mood, difficulty in adapting to stressful 
circumstances, concrete thinking, poor arithmetic ability, poor 
concentration, poor immediate memory, and a GAF of 25.  
Therefore, under the provisions of 38 C.F.R. § 4.7, the Board is 
compelled to grant an evaluation of 70 percent for the 
appellant's anxiety reaction.  

However, because the clinical findings do not demonstrate gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, and memory loss for names of close relatives, own 
occupation, or own name, the Board does not find that the 
appellant's anxiety reaction results in total occupational and 
social impairment so as to warrant a 100 percent evaluation.  


ORDER

The claim for service connection for diabetes mellitus with 
diabetic peripheral neuropathy is denied.  

A 70 percent evaluation is granted for the appellant's anxiety 
reaction, subject to the laws and regulations governing the award 
of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

